Citation Nr: 9913821	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-13 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a right knee arthrotomy, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO), which granted a 20 percent disability evaluation 
for the veteran's service-connected residuals of a right knee 
arthrotomy, but denied the veteran's claim of entitlement to 
service connection for a lower back disorder, secondary to 
the residuals of a right knee arthrotomy.

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that on a claim for an 
original or increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to disagree 
with the 20 percent disability rating assigned for his 
residuals of a right knee arthrotomy.

The Board notes that in July 1998, the veteran brought a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU), due to his back and knee 
conditions.  The RO denied this claim, and the veteran was 
notified of this decision in December 1998.  To this date, 
the veteran has not sent a notice of disagreement with this 
decision.  As the veteran has not initiated an appeal 
regarding the denial of his TDIU claim, this matter is not 
now before the Board.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.302 (1998).

The veteran's claim of entitlement to service connection for 
a low back disorder is discussed in the remand portion of 
this decision.


FINDING OF FACT

The veteran's residuals of a right knee arthrotomy are 
manifested by severe medial instability, a five degree 
limitation of extension, painful motion, and osteoarthritis.


CONCLUSION OF LAW

The criteria for separate disability evaluations of 10 and 30 
percent for residuals of a right knee arthrotomy have been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5257 (1998); VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for the residuals of a 
right knee arthrotomy is well grounded within the meaning of 
the statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran claims that he has 
suffered an increase in disability, or that the symptoms of 
his disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Since the claim of entitlement to an increased evaluation for 
the residuals of a right knee arthrotomy is well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
veteran has been provided with two VA examinations, dated in 
July 1997 and May 1998, and a full opportunity to present 
evidence and argument in support of this claim.  As such, the 
Board finds that all facts that are relevant to this issue 
have been properly developed

Applicable Law and Regulations


Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1998), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Under 38 C.F.R. § 4.71a, knee impairment, involving recurrent 
subluxation or lateral instability, is rated 30 percent when 
severe, 20 percent when moderate, and 10 percent when slight.  
Diagnostic Code 5257.  Limitation of extension of the leg is 
rated 50 percent at 45 degrees, 40 percent at 30 degrees, 30 
percent at 20 degrees, 20 percent at 15 degrees, 10 percent 
at 10 degrees, and noncompensable at 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1998).

The words "slight", "moderate" and "severe" are not defined 
in the VA Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. 
§ 4.6 (1998).  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (1998).

Degenerative arthritis when established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Diagnostic Code 5003 states that 
the 20 and 10 percent ratings based on x-ray findings will 
not be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1998) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1998).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  The General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

. . . separate rating must be based upon additional 
disability. When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also 
have limitation of motion under [Diagnostic Code] 
5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis. If the veteran does not at 
least meet the criteria for a zero- percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

The veteran reportedly injured his knee during a football 
game prior to entry into service, requiring arthrotomy.  
Service medical records show that upon entry into service, 
the veteran reported having had surgery for torn ligaments in 
the knee.  
This injury reportedly healed well, until subsequent problems 
associated with running, climbing, and marching developed 
during service.  In a clinical report dated in March 1971, an 
orthopedic examiner noted a diagnosis of chondromalacia of 
the patella in the knee, and instability by history.  In a 
report of medical board findings dated in March 1971, the 
medical board noted that the veteran was diagnosed with 
chondromalacia of the right knee, and instability of the 
right knee joint.  The medical board recommended that the 
veteran be discharged from duty due to this injury.  In 
February 1975, the veteran was granted service connection for 
the residuals of a right knee arthrotomy, evaluated as zero 
percent disabling.  

In January 1989, the veteran underwent an arthroscopic 
examination under anesthesia, and partial medial 
meniscectomy.  Under 38 C.F.R. § 4.30 (1998), the RO granted 
a temporary increased rating of 100 percent, effective from 
January 4, 1989, until March 1, 1989, then 10 percent 
thereafter.

In April 1997, the veteran filed a claim of entitlement to an 
increased rating for his service-connected residuals of a 
right knee arthrotomy.  The veteran contended that he 
experienced excruciating pain in his knee, and was unable to 
stand or walk for a prolonged period of time due to that 
pain.  He indicated that he wore a knee brace, and that his 
condition has precluded him from performing his job as a 
truckdriver.

In June 1997, the RO received VA outpatient reports dated in 
April 1990, August 1996, and April 1997.  The August 1996 
report noted that a right knee arthroscopy had been performed 
in 1989, and again in 1990, with little or no improvement.  
The examiner noted that pain was progressively worsening, and 
kept the veteran awake at night.  The examiner noted full 
extension, with patellar tendon tenderness, and pain on 
valgus stress.  A diagnosis was noted of multiple traumas and 
surgeries to the right knee with chronic pain that is 
worsening.  The April 1997 examiner noted continued right 
knee pain, treated with prescription medicine and a knee 
brace. 

In July 1997, a VA orthopedic examination was conducted.  The 
examiner noted a history of continuous knee problems since 
discharge, with a couple of arthroscopic debridements done.  
The veteran reportedly worked as a truck driver and was able 
to control his problems of ligamentous instability and pain 
with a right knee brace and nonsteroidals.  The examiner 
noted that in April 1997, the veteran fell and reinjured his 
right knee.  The examiner indicated that the veteran was 
using a right knee brace for instability, which he was having 
difficulties getting fitted, and was using a cane for 
ambulation.

The July 1997 VA examiner found a healed scar on the medial 
aspect of the knee extending toward the tibial tubercle that 
measured five inches in length.  The examiner found no thigh 
atrophy, and extension to zero degrees.  The veteran flexed 
to a maximum of 105 degrees.  The examiner noted medial 
ligamentous instability of a moderate nature, with a 
moderately passive drawer on the right.  The patella were 
noted to be freely moveable without crepitus or grating.  The 
examiner diagnosed a history of injury to the right knee with 
anterior cruciate ligament and medial ligamentous 
instability, presently having symptoms of that instability 
plus traumatic osteoarthritis.

In August 1997, the RO received VA outpatient treatment 
records dated between June 1996 and July 1997.  Numerous 
reports noted ongoing complaints of and treatment for right 
knee pain and instability.  The April 1997 report noted that 
the veteran had fallen many times, but that the last fall had 
been one week before the examination.  The examiner observed 
that the veteran walked very slowly, appeared to be in pain, 
and wore a knee brace on his right knee.  Outpatient reports 
during this period indicated that the veteran underwent a 
program of physical therapy and exercise that resulted in 
some weight loss and some temporary relief from knee pains.

In January 1998, the RO received VA outpatient treatment 
reports dated between August 1997 and October 1997.  
Outpatient reports during this period indicated that the 
veteran had to cancel several appointments and remained at a 
"status quo" body weight of 363 pounds.  The VA examiner 
noted on several in several reports that the veteran was not 
doing as well in recent weeks.

A VA outpatient report dated in February 1998 indicated that 
the veteran's right knee had been hurting a lot recently.  
The veteran reported that he had tried to go back to work but 
hurt his left knee and had arthroscopy on this knee.  The 
veteran reported that now both of his knees hurt, but still 
more in the right.  The examiner noted swelling in the left 
knee and instability in the right knee.  The examiner also 
noted obesity and advised the veteran to lose weight.

In May 1998, a VA orthopedic examination was conducted.  The 
examiner noted that the veteran initially injured his right 
knee in an athletic injury prior to service, and subsequent 
to induction, was doing well.  The examiner also noted that 
the veteran had reinjured his knee at Camp Pendleton during 
training, and was treated conservatively for that injury. 

The May 1998 VA orthopedic examiner noted that the veteran 
had had two or three arthroscopic debridements, the last of 
which occurred in 1990.  The examiner indicated that the 
veteran was undergoing treatment for traumatic 
osteoarthritis, and that the veteran complained of medial 
knee pain.  The examiner observed that the veteran uses a 
cain for ambulation.  Examination of the right knee revealed 
a healed medial incision.  Anterior, posterior, and lateral 
view x-rays showed tricompartmental osteoarthritic changes in 
the form of osteophytosis and lateral joint space narrowing.  
The medial compartment was noted as abnormally widened, 
suggesting ligamentous laxity or injury.  

The May 1998 VA orthopedic examiner found that the veteran 
lacked five degrees of bringing the knee to complete 
extension, and that he flexes it to a maximum of 100 degrees.  
The examiner also found gross medial ligamentous instability, 
both on extension and at 30 degree flexion, and noted that 
the veteran complained of pain when stressing the medial side 
of the knee.  A moderate drawer on the right side was noted, 
but no evidence of significant thigh atrophy.  The examiner 
diagnosed the veteran with traumatic osteoarthritis with 
medial instability.

Analysis

The veteran's service-connected right knee disability is 
currently assigned a 20 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 [knee, other 
impairment of].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The competent and probative evidence of record, which has 
been discussed in detail above, shows that the veteran's 
right knee disorder is characterized by both medial 
instability and by limitation of motion.  

In VAOPGCPREC 23-97, the General Counsel concluded that 
Diagnostic Code 5257 provides for evaluation of instability 
of the knee without reference to limitation of motion.  The 
terms of Diagnostic Code 5003, on the other hand, refer not 
to instability but to x-ray findings and limitation of motion 
"under the appropriate diagnostic codes for the specific 
joint or joints involved (DC 5200 etc.)."  The General 
Counsel concluded that the reference to "DC 5200 etc." 
associates Diagnostic Code 5003 with the diagnostic codes 
involving limitation of motion.  Since Diagnostic Code 5257 
is not among those codes, it is not thereby associated with 
Diagnostic Code 5003.  See also Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Thus, the General Counsel, noting 
the Court's determination in Esteban v. Brown, 
9 Vet. App. 259, 261-62 (1994), indicated that Court 
precedent supports the availability of separate ratings under 
Diagnostic Code 5257 and Diagnostic Code 5003 and other 
diagnostic codes pertaining to limitation of motion of the 
knee.  Nevertheless, the General Counsel opinion also noted 
that a separate rating "must be based upon additional 
disability."  Where additional disability is shown, the 
General Counsel noted that a veteran rated under Diagnostic 
Code 5257 can also be compensated under Diagnostic Code 5003 
and vice versa.

In the December 1998 rating decision, the RO found that the 
veteran's knee disability was 20 percent disabling under 
Diagnostic Code 5257, pertaining to moderate lateral 
instability.  The RO cited the July 1997 VA orthopedic 
examiner, who diagnosed the veteran with medial ligamentous 
instability of a moderate nature, with a moderately positive 
drawer on the right.  However, in light of the ongoing 
treatment the veteran has been receiving, the numerous 
notations of falls and medial instability in the right knee 
by medical examiners, and the May 1998 VA orthopedic 
examiner's finding of gross medial instability, the Board 
finds that the veteran's knee disability more closely 
approximates a rating for severe lateral instability under 
Diagnostic Code 5257.  Further, recent VA outpatient reports 
noted that the veteran is not currently a candidate for 
surgery or a knee brace, and that orthopedics has little to 
offer the veteran for treatment.  Thus, the Board finds that 
the criteria for an increased rating of 30 percent under 
Diagnostic Code 5257, the maximum rating available under this 
criteria, have been met.

Further, in the case at hand, the Board finds that separate 
ratings for the veteran's service-connected right knee 
disabilities under Diagnostic Codes 5003 and 5257 are 
warranted.  There is medical evidence which demonstrates that 
in addition to medial instability of the right knee, there is 
degenerative arthritis associated with right knee pain and a 
limited range of motion.  The Board thus believes that in 
light of VAOPGCPREC 23-97, the Board can award an evaluation 
for Diagnostic Code 5257 due to medial instability of the 
right knee, and assign an evaluation under Diagnostic Code 
5003 due to clear evidence of degenerative joint disease of 
the right knee with pain and limitation of motion.  In light 
of the fact that these are two individual disabilities, this 
does not violate the prohibitions against pyramiding of 38 
C.F.R. § 4.14 (1998).

In evaluating the evidence in light of Diagnostic Code 5003, 
and the applicable rating codes for limitation of motion of 
the knee, the Board notes that the criteria for a compensable 
evaluation for limitation of motion of the leg are not met, 
as there is no evidence supporting a finding of limitation of 
extension greater than 5 degrees. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  At the May 1998 VA examination, the 
veteran lacked five degrees of bringing the knee to full 
extension.   The evidence of record does not support a 
finding of limitation of extension of the leg to 10 degrees, 
which would warrant a compensable evaluation under Diagnostic 
Code 5261.  At that same May 1998 VA examination, the veteran 
flexed to a maximum of 100 degrees, which would warrant only 
a noncompensable evaluation for limitation of flexion under 
Diagnostic Code 5260.  Other recent medical evidence shows 
similar findings on examination for limitation of flexion.  
Thus, the veteran's right knee condition is not compensable 
under the Schedule for limitation of motion.

Nevertheless, under the provisions of Diagnostic Code 5003, 
where x-ray findings confirm degenerative arthritis and 
limitation of motion is otherwise noncompensable under the 
appropriate codes and objectively confirmed by findings such 
as swelling or painful motion, a 10 percent evaluation is 
appropriate.  This provision for a compensable evaluation for 
arthritis where one would otherwise not be afforded on the 
basis of limitation of motion reflects a recognition that 
painful motion is a factor of the pathology of arthritis and 
of the disability.  See 38 C.F.R. § 4.59 (1998).  As noted 
above, the evidence of record shows that the veteran's right 
knee exhibits painful limitation of motion on examination 
which is noncompensable under the diagnostic codes for 
limitation of flexion and limitation of extension of the leg 
(Diagnostic Codes 5260, 5261).  The Board finds that under 
Diagnostic Code 5003, the veteran is entitled to a 10 percent 
evaluation for degenerative arthritis, as numerous 
examination reports of record note a diagnosis of 
osteoarthritis with complaints of pain, and the May 1998 VA 
examiner noted a limitation of extension of five degrees.

The Board has considered the application of 38 C.F.R. §§ 4.40 
and 4.45 in light of the Court's ruling in DeLuca, and has 
determined that an additional evaluation for pain and 
limitation of function under these codes is not appropriate 
in this instance.  The Board notes the veteran's complaints 
of severe pain and limitation of motion.  However, the Board 
has already granted a 10 percent disability evaluation for 
the limitation of motion and painful motion associated with 
degenerative arthritis of the right knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260 and 5261.  Diagnostic 
Code 5003 specifically considers findings such as swelling, 
muscle spasm, and painful motion in its criteria, and 
requires one or more of these findings in order to establish 
a 10 percent evaluation for limitation of motion.  In 
addition, 38 C.F.R. §§ 4.40 and 4.45 do not apply to knee 
disabilities which are rated under Diagnostic Code 5257.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). Moreover, since 
the veteran is already receiving the maximum disability 
rating available under Diagnostic Code 5257, 38 C.F.R. §§ 
4.40 and 4.45 also do not apply.  See Johnston v. Brown, 10 
Vet. App.80, 85 (1997).  

The separate disability evaluations under Diagnostic Codes 
5003 and 5257 results in a 10 percent disability evaluation 
and a 30 percent disability evaluation, respectively, for the 
veteran's service-connected residuals of a right knee 
arthrotomy.  The Board has considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath, 1 Vet. App. at 591-593 (1991).  In this case, the 
Board finds no provision upon which to assign higher ratings.


ORDER

Separate disability evaluations of 10 percent under 
38 U.S.C.A. § 4.71a, Diagnostic Code 5003 and 30 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for residuals 
of a right knee arthrotomy are granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

As noted in the introduction, the RO denied the veteran's 
claim of entitlement to service connection for a lower back 
disorder, secondary to the service-connected residuals of a 
right knee arthrotomy.  The veteran was advised of this 
decision in February 1998, and he filed a notice of 
disagreement with that decision in April 1998.  To this 
point, the record does not reflect that the RO has issued a 
statement of the case as required under 38 C.F.R. § 19.26 
(1998).  See also 38 C.F.R. § 19.29 (1998).  The filing of a 
notice of disagreement initiates the appeal process and the 
failure of the RO to issue a statement of the case is a 
procedural defect requiring a remand.  Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995).

Accordingly, the Board is remanding this case for the 
following action:

The RO should send a statement of the 
case regarding the issue of entitlement 
to service connection for a lower back 
disorder to the veteran and he should be 
afforded the opportunity to perfect an 
appeal on that issue. All pertinent law 
and regulations should be set forth.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran may furnish 
additional evidence and argument to the RO.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

